DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8-10 of U.S. Patent No. 10,724,718 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons outlined in the chart below for clarity:
Claims of the Instant Application (17/716,317)
Claims of U.S. Patent No. 10,724,718 B2
Comparison
1. A bracket assembly comprising: an engagement element secured to a retrofit housing; and a bracket comprising a portion having a circular segment and first and second linear segments, distal ends of the first and second linear segments defining opposing ends of the portion, the circular segment being centered on the circular segment and having an exterior perimeter and an interior perimeter, the interior perimeter being defined by an opening, wherein: the first and second linear segments each intersect and extend outwardly from the exterior perimeter of the circular segment, the engagement element is secured to the retrofit housing through the opening, and the retrofit housing and the bracket are rotatable relative to one another.

2. The bracket assembly of Claim 1, wherein the bracket assembly further comprises: an attachment portion positioned at the one of the opposing ends of the portion, the attachment portion extending normal to the portion; and at least one torsion spring secured to the attachment portion.

3. The bracket assembly of Claim 2, wherein: the at least one torsion spring comprises two torsion springs; the bracket assembly further comprises two attachment portions each positioned at respective ones of the opposing ends of the portion, the two attachment portions extending normal to the portion; and a respective one of the two torsion springs is secured to a respective one of the two attachment portions.

4. The bracket assembly of Claim 1, wherein the portion of the bracket defines a bracket plane.

5. The bracket assembly of Claim 1, wherein (a) at least one of the engagement element and the retrofit housing comprises a pass through element and(b) the pass through portion is configured to be partially disposed within the opening.

6. The bracket assembly of Claim 1, wherein: the retrofit housing comprises at least one light engine; and the bracket assembly further comprises one or more optical elements configured to condition light emitted by the at least one light engine.

7. The bracket assembly of Claim 4, wherein: a rotation axis passes through the center of the opening and is normal to the bracket plane, and the retrofit housing is rotatable with respect to the bracket about the rotation axis.

8. The bracket assembly of Claim 1, wherein: a rotation axis passes through the center of the opening, and the retrofit housing is rotatable with respect to the bracket about the rotation axis.

9. The bracket assembly of Claim 5, wherein an outer surface of the pass-through element engages with a peripheral surface of the opening.

10. The bracket assembly of Claim 9, wherein the engagement of the peripheral surface by the outer surface allows the retrofit housing to be selectively rotated with respect to the housing.

11. The bracket assembly of Claim 1, further comprising a frame secured to the retrofit housing on an opposite side of the retrofit housing from the engagement element, the frame being configured to provide an aesthetic appearance.

12. The bracket of Claim 1, wherein the retrofit housing is affixed to the engagement element through the opening by one or more fasteners.

13. A bracket comprising: a portion lying in a first plane and having a circular segment and first and second linear segments, distal ends of the first and second linear segments defining opposing ends of the portion, the circular segment being centered on the circular segment and having an exterior perimeter and an interior perimeter, the interior perimeter being defined by an opening, the first and second linear segments each intersecting and extending outwardly from the exterior perimeter; and an engagement element secured to a retrofit housing through the opening such that the retrofit housing and the bracket are rotatable relative to one another.

14. The bracket of Claim 13, wherein: the bracket further comprises two attachment portions each positioned at respective ones of the opposing ends of the portion, the two attachment portions extending normal to the portion; and the bracket further comprises a pair of torsion springs secured adjacent respective ones of the two attachment portions.

15. The bracket of Claim 13, wherein the bracket further comprises a pair of torsion springs each secured adjacent respective ones of the opposing ends of the portion of the bracket.

16. The bracket of Claim 13, wherein the retrofit housing comprises at least one light engine having at least one LED package.

17. The bracket of Claim 13, further comprising a frame secured to the retrofit housing on an opposite side of the retrofit housing from the engagement element, the frame being configured to provide an aesthetic appearance.

18. The bracket of Claim 13, wherein: a rotation axis passes through the center of the opening, and the retrofit housing is rotatable with respect to the bracket about the rotation axis.
1. A retrofit trim lighting device comprising: 

a) a bracket comprising a planar portion lying in a first plane and having first and second linear segments each aligned along a singular bracket axis and a circular segment centered on the singular bracket axis, the circular segment having an exterior perimeter of a first diameter and an interior perimeter, the interior perimeter being defined by an opening, proximal ends of the first and second linear segments each intersecting and in part defining opposing sides of the exterior perimeter of the circular segment, distal ends of the first and second linear segments extending outwardly beyond the exterior perimeter and defining opposing ends of the planar portion, a width of each of the first and second linear segments in the first plane and transverse to the singular bracket axis being less than the first diameter; 

b) a pair of torsion springs each secured adjacent respective ones of the opposing ends of the planar portion of the bracket and configured to mount the retrofit trim lighting device within a recessed housing; 

c) a retrofit housing comprising at least one light engine; and 

d) an engagement element secured to the retrofit housing through the opening of the bracket such that, when so secured, the retrofit housing and the bracket are rotatable relative to one another.

2. The retrofit trim lighting device of claim 1, 

e) wherein: the planar portion of the bracket defines a bracket plane, a rotation axis passes through the center of the opening and is normal to the bracket plane, and the retrofit housing is rotatable with respect to the bracket about the rotation axis.

3. The retrofit trim lighting device of claim 1, 

f) wherein: the pair of bracket further comprises two attachment portions positioned at respective ones of the opposing ends of the planar portion, the two attachment portions each extending normal to the planar portion; and respective ones of the pair of torsion springs are secured to corresponding ones of the two attachment portions.

4. The retrofit trim lighting device of claim 1, 

g) wherein (a) at least one of the engagement element and the retrofit housing comprises a pass through element having an outer surface, (b) the pass through portion is configured to be partially disposed within the opening, and (c) the outer surface is configured to engage with a peripheral surface of the opening.

5. The retrofit trim lighting device of claim 4, 

h) wherein the engagement of the peripheral surface by the outer surface allows the retrofit housing to be selectively rotated with respect to the housing.

6. The retrofit trim lighting device of claim 1, 

i) further comprising a frame secured to the retrofit housing on an opposite side of the retrofit housing from the engagement element and configured to provide the retrofit trim lighting device with an aesthetic appearance.

8. The retrofit trim lighting device of claim 1, 

j) wherein the at least one light engine comprises at least one light emitting diode (LED) package.

9. The retrofit trim lighting device of claim 1, 

k) wherein the retrofit housing is affixed to the engagement element through the opening by one or more fasteners.

10. The retrofit trim lighting device of claim 1, 

l) further comprising one or more optical elements configured to condition light emitted by the at least one light engine.


Regarding claims 1-18 of the instant Application (17/716,317), U.S. Patent No. 10,724,718 B2 claims:

1. A bracket assembly comprising: an engagement element secured to a retrofit housing (d); and a bracket comprising a portion having a circular segment and first and second linear segments (a), distal ends of the first and second linear segments defining opposing ends of the portion (a), the circular segment being centered on the circular segment and having an exterior perimeter and an interior perimeter (a), the interior perimeter being defined by an opening (a), wherein: the first and second linear segments each intersect and extend outwardly from the exterior perimeter of the circular segment (a), the engagement element is secured to the retrofit housing through the opening (d), and the retrofit housing and the bracket are rotatable relative to one another (d).

2. The bracket assembly of Claim 1, wherein the bracket assembly further comprises: an attachment portion positioned at the one of the opposing ends of the portion (f), the attachment portion extending normal to the portion (f); and at least one torsion spring secured to the attachment portion (f).

3. The bracket assembly of Claim 2, wherein: the at least one torsion spring comprises two torsion springs(f); the bracket assembly further comprises two attachment portions each positioned at respective ones of the opposing ends of the portion (f), the two attachment portions extending normal to the portion (f); and a respective one of the two torsion springs is secured to a respective one of the two attachment portions (f).

4. The bracket assembly of Claim 1, wherein the portion of the bracket defines a bracket plane (a).

5. The bracket assembly of Claim 1, wherein (a) at least one of the engagement element and the retrofit housing comprises a pass through element (g) and (b) the pass through portion is configured to be partially disposed within the opening (g).

6. The bracket assembly of Claim 1, wherein: the retrofit housing comprises at least one light engine (c); and the bracket assembly further comprises one or more optical elements configured to condition light emitted by the at least one light engine (l).

7. The bracket assembly of Claim 4, wherein: a rotation axis passes through the center of the opening and is normal to the bracket plane (e), and the retrofit housing is rotatable with respect to the bracket about the rotation axis (e).

8. The bracket assembly of Claim 1, wherein: a rotation axis passes through the center of the opening, and the retrofit housing is rotatable with respect to the bracket about the rotation axis (e).

9. The bracket assembly of Claim 5, wherein an outer surface of the pass-through element engages with a peripheral surface of the opening (g).

10. The bracket assembly of Claim 9, wherein the engagement of the peripheral surface by the outer surface allows the retrofit housing to be selectively rotated with respect to the housing (h).

11. The bracket assembly of Claim 1, further comprising a frame secured to the retrofit housing on an opposite side of the retrofit housing from the engagement element, the frame being configured to provide an aesthetic appearance (i).

12. The bracket of Claim 1, wherein the retrofit housing is affixed to the engagement element through the opening by one or more fasteners (k).

13. A bracket comprising: a portion lying in a first plane and having a circular segment and first and second linear segments (a), distal ends of the first and second linear segments defining opposing ends of the portion (a), the circular segment being centered on the circular segment and having an exterior perimeter and an interior perimeter (a), the interior perimeter being defined by an opening (a), the first and second linear segments each intersecting and extending outwardly from the exterior perimeter (a); and an engagement element secured to a retrofit housing through the opening such that the retrofit housing and the bracket are rotatable relative to one another (d).

14. The bracket of Claim 13, wherein: the bracket further comprises two attachment portions each positioned at respective ones of the opposing ends of the portion (f), the two attachment portions extending normal to the portion (f); and the bracket further comprises a pair of torsion springs secured adjacent respective ones of the two attachment portions (f).

15. The bracket of Claim 13, wherein the bracket further comprises a pair of torsion springs each secured adjacent respective ones of the opposing ends of the portion of the bracket (b).

16. The bracket of Claim 13, wherein the retrofit housing comprises at least one light engine having at least one LED package (j).

17. The bracket of Claim 13, further comprising a frame secured to the retrofit housing on an opposite side of the retrofit housing from the engagement element, the frame being configured to provide an aesthetic appearance (i).

18. The bracket of Claim 13, wherein: a rotation axis passes through the center of the opening, and the retrofit housing is rotatable with respect to the bracket about the rotation axis (e).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to use the teachings of claims 1-6 and 8-10 of U.S. Patent No. 10,724,718 B2 as a general teaching for the bracket assembly and bracket as claimed by claims 1-18 the present application. The instant claims obviously encompass the claimed invention of U.S. Patent No. 10,724,718 B2 and only differ in terminology. To the extent that the instant claims are broadened and therefore, generic to the claimed invention of U.S. Patent No. 10,724,718 B2, In re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has previously been claimed in a U.S. Patent No. 10,724,718 B2.


Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,865,966 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following outlined in the chart below for clarity:
Claims of the Instant Application (17/716,317)
Claims of U.S. Patent No. 10,865,966 B2
Comparison
1. A bracket assembly comprising: an engagement element secured to a retrofit housing; and a bracket comprising a portion having a circular segment and first and second linear segments, distal ends of the first and second linear segments defining opposing ends of the portion, the circular segment being centered on the circular segment and having an exterior perimeter and an interior perimeter, the interior perimeter being defined by an opening, wherein: the first and second linear segments each intersect and extend outwardly from the exterior perimeter of the circular segment, the engagement element is secured to the retrofit housing through the opening, and the retrofit housing and the bracket are rotatable relative to one another.

2. The bracket assembly of Claim 1, wherein the bracket assembly further comprises: an attachment portion positioned at the one of the opposing ends of the portion, the attachment portion extending normal to the portion; and at least one torsion spring secured to the attachment portion.

3. The bracket assembly of Claim 2, wherein: the at least one torsion spring comprises two torsion springs; the bracket assembly further comprises two attachment portions each positioned at respective ones of the opposing ends of the portion, the two attachment portions extending normal to the portion; and a respective one of the two torsion springs is secured to a respective one of the two attachment portions.

4. The bracket assembly of Claim 1, wherein the portion of the bracket defines a bracket plane.

5. The bracket assembly of Claim 1, wherein (a) at least one of the engagement element and the retrofit housing comprises a pass through element and(b) the pass through portion is configured to be partially disposed within the opening.

6. The bracket assembly of Claim 1, wherein: the retrofit housing comprises at least one light engine; and the bracket assembly further comprises one or more optical elements configured to condition light emitted by the at least one light engine.

7. The bracket assembly of Claim 4, wherein: a rotation axis passes through the center of the opening and is normal to the bracket plane, and the retrofit housing is rotatable with respect to the bracket about the rotation axis.

8. The bracket assembly of Claim 1, wherein: a rotation axis passes through the center of the opening, and the retrofit housing is rotatable with respect to the bracket about the rotation axis.

9. The bracket assembly of Claim 5, wherein an outer surface of the pass-through element engages with a peripheral surface of the opening.

10. The bracket assembly of Claim 9, wherein the engagement of the peripheral surface by the outer surface allows the retrofit housing to be selectively rotated with respect to the housing.

11. The bracket assembly of Claim 1, further comprising a frame secured to the retrofit housing on an opposite side of the retrofit housing from the engagement element, the frame being configured to provide an aesthetic appearance.

12. The bracket of Claim 1, wherein the retrofit housing is affixed to the engagement element through the opening by one or more fasteners.

13. A bracket comprising: a portion lying in a first plane and having a circular segment and first and second linear segments, distal ends of the first and second linear segments defining opposing ends of the portion, the circular segment being centered on the circular segment and having an exterior perimeter and an interior perimeter, the interior perimeter being defined by an opening, the first and second linear segments each intersecting and extending outwardly from the exterior perimeter; and an engagement element secured to a retrofit housing through the opening such that the retrofit housing and the bracket are rotatable relative to one another.

14. The bracket of Claim 13, wherein: the bracket further comprises two attachment portions each positioned at respective ones of the opposing ends of the portion, the two attachment portions extending normal to the portion; and the bracket further comprises a pair of torsion springs secured adjacent respective ones of the two attachment portions.

15. The bracket of Claim 13, wherein the bracket further comprises a pair of torsion springs each secured adjacent respective ones of the opposing ends of the portion of the bracket.

16. The bracket of Claim 13, wherein the retrofit housing comprises at least one light engine having at least one LED package.

17. The bracket of Claim 13, further comprising a frame secured to the retrofit housing on an opposite side of the retrofit housing from the engagement element, the frame being configured to provide an aesthetic appearance.

18. The bracket of Claim 13, wherein: a rotation axis passes through the center of the opening, and the retrofit housing is rotatable with respect to the bracket about the rotation axis.
1. A bracket assembly comprising: 

a) a planar portion lying in a first plane and having a circular segment and first and second linear segments, the first and second linear segments each being aligned along a singular bracket axis, distal ends of the first and second linear segments defining opposing ends of the planar portion, the circular segment being centered on the singular bracket axis and having an exterior perimeter of a first diameter and an interior perimeter, the interior perimeter being defined by an opening having a second diameter; and 

b) a pair of torsion springs each secured adjacent respective ones of the opposing ends of the planar portion of the bracket, wherein: proximal ends of the first and second linear segments each intersect and in part define opposing sides of the exterior perimeter of the circular segment, distal ends of the first and second linear segments extend outwardly beyond the exterior perimeter, a width of each of the first and second linear segments in the first plane and transverse to the singular bracket axis is less than the both the first and second diameters, and 

c) an engagement element is secured to a retrofit housing through the opening of the bracket such that, when so secured, the retrofit housing and the bracket are rotatable relative to one another.

2. The bracket assembly of claim 1, wherein: 

d) the bracket assembly further comprises two attachment portions positioned at respective ones of the opposing ends of the planar portion, the two attachment portions each extending normal to the planar portion; and respective ones of the pair of torsion springs are secured to corresponding ones of the two attachment portions.

3. The bracket assembly of claim 1, 

e) wherein: the planar portion of the bracket defines a bracket plane, a rotation axis passes through the center of the opening and is normal to the bracket plane, and the retrofit housing is rotatable with respect to the bracket about the rotation axis.

4. The bracket assembly of claim 1, 

f) wherein (a) at least one of the engagement element and the retrofit housing comprises a pass through element having an outer surface, (b) the pass through portion is configured to be partially disposed within the opening, and (c) the outer surface is configured to engage with a peripheral surface of the opening.

5. The bracket assembly of claim 4, 

g) wherein the engagement of the peripheral surface by the outer surface allows the retrofit housing to be selectively rotated with respect to the housing.

6. The bracket assembly of claim 1, 

h) further comprising a frame secured to the retrofit housing on an opposite side of the retrofit housing from the engagement element and configured to provide the retrofit trim lighting device with an aesthetic appearance.

7. The bracket assembly of claim 1, 

i) wherein the retrofit housing is affixed to the engagement element through the opening by one or more fasteners.

8. The bracket assembly of claim 1, wherein: 

j) the retrofit housing comprises at least one light engine; and the bracket assembly further comprises one or more optical elements configured to condition light emitted by the at least one light engine.
Regarding claims 1-18 of the instant Application (17/716,317), U.S. Patent No. 10,865,966 B2 claims:

1. A bracket assembly comprising: an engagement element secured to a retrofit housing (c); and a bracket comprising a portion having a circular segment and first and second linear segments (a and b), distal ends of the first and second linear segments defining opposing ends of the portion (a and b), the circular segment being centered on the circular segment and having an exterior perimeter and an interior perimeter (a and b), the interior perimeter being defined by an opening (a and b), wherein: the first and second linear segments each intersect and extend outwardly from the exterior perimeter of the circular segment (a and b), the engagement element is secured to the retrofit housing through the opening (c), and the retrofit housing and the bracket are rotatable relative to one another (c).

2. The bracket assembly of Claim 1, wherein the bracket assembly further comprises: an attachment portion positioned at the one of the opposing ends of the portion (d), the attachment portion extending normal to the portion (d); and at least one torsion spring secured to the attachment portion (d).

3. The bracket assembly of Claim 2, wherein: the at least one torsion spring comprises two torsion springs (d); the bracket assembly further comprises two attachment portions each positioned at respective ones of the opposing ends of the portion (d), the two attachment portions extending normal to the portion (d); and a respective one of the two torsion springs is secured to a respective one of the two attachment portions (d).

4. The bracket assembly of Claim 1, wherein the portion of the bracket defines a bracket plane (a and b).

5. The bracket assembly of Claim 1, wherein (a) at least one of the engagement element and the retrofit housing comprises a pass through element (f) and (b) the pass through portion is configured to be partially disposed within the opening (f).

6. The bracket assembly of Claim 1, wherein: the retrofit housing comprises at least one light engine (j); and the bracket assembly further comprises one or more optical elements configured to condition light emitted by the at least one light engine (j).

7. The bracket assembly of Claim 4, wherein: a rotation axis passes through the center of the opening and is normal to the bracket plane (e), and the retrofit housing is rotatable with respect to the bracket about the rotation axis (e).

8. The bracket assembly of Claim 1, wherein: a rotation axis passes through the center of the opening (e), and the retrofit housing is rotatable with respect to the bracket about the rotation axis (e).

9. The bracket assembly of Claim 5, wherein an outer surface of the pass-through element engages with a peripheral surface of the opening (f).

10. The bracket assembly of Claim 9, wherein the engagement of the peripheral surface by the outer surface allows the retrofit housing to be selectively rotated with respect to the housing (f).

11. The bracket assembly of Claim 1, further comprising a frame secured to the retrofit housing on an opposite side of the retrofit housing from the engagement element (h), the frame being configured to provide an aesthetic appearance (h).

12. The bracket of Claim 1, wherein the retrofit housing is affixed to the engagement element through the opening by one or more fasteners (i).

13. A bracket comprising: a portion lying in a first plane and having a circular segment and first and second linear segments (a and b), distal ends of the first and second linear segments defining opposing ends of the portion (a and b), the circular segment being centered on the circular segment and having an exterior perimeter and an interior perimeter (a and b), the interior perimeter being defined by an opening (a and b), the first and second linear segments each intersecting and extending outwardly from the exterior perimeter (a and b); and an engagement element secured to a retrofit housing through the opening such that the retrofit housing and the bracket are rotatable relative to one another (c).

14. The bracket of Claim 13, wherein: the bracket further comprises two attachment portions each positioned at respective ones of the opposing ends of the portion (d), the two attachment portions extending normal to the portion (d); and the bracket further comprises a pair of torsion springs secured adjacent respective ones of the two attachment portions (d).

15. The bracket of Claim 13, wherein the bracket further comprises a pair of torsion springs each secured adjacent respective ones of the opposing ends of the portion of the bracket (b).

16. The bracket of Claim 13, wherein the retrofit housing comprises at least one light engine having at least one LED package (j).

17. The bracket of Claim 13, further comprising a frame secured to the retrofit housing on an opposite side of the retrofit housing from the engagement element, the frame being configured to provide an aesthetic appearance (h).

18. The bracket of Claim 13, wherein: a rotation axis passes through the center of the opening, and the retrofit housing is rotatable with respect to the bracket about the rotation axis (e).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to use the teachings of claims 1-8 of U.S. Patent No. 10,865,966 B2 as a general teaching for the bracket assembly and bracket as claimed by claims 1-18 the present application. The instant claims obviously encompass the claimed invention of U.S. Patent No. 10,865,966 B2 and only differ in terminology. To the extent that the instant claims are broadened and therefore, generic to the claimed invention of U.S. Patent No. 10,865,966 B2, In re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has previously been claimed in a U.S. Patent No. 10,865,966 B2.


Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,415,302 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following outlined in the chart below for clarity:
Claims of the Instant Application (17/716,317)
Claims of U.S. Patent No. 11,415,302 B2
Comparison
1. A bracket assembly comprising: an engagement element secured to a retrofit housing; and a bracket comprising a portion having a circular segment and first and second linear segments, distal ends of the first and second linear segments defining opposing ends of the portion, the circular segment being centered on the circular segment and having an exterior perimeter and an interior perimeter, the interior perimeter being defined by an opening, wherein: the first and second linear segments each intersect and extend outwardly from the exterior perimeter of the circular segment, the engagement element is secured to the retrofit housing through the opening, and the retrofit housing and the bracket are rotatable relative to one another.

2. The bracket assembly of Claim 1, wherein the bracket assembly further comprises: an attachment portion positioned at the one of the opposing ends of the portion, the attachment portion extending normal to the portion; and at least one torsion spring secured to the attachment portion.

3. The bracket assembly of Claim 2, wherein: the at least one torsion spring comprises two torsion springs; the bracket assembly further comprises two attachment portions each positioned at respective ones of the opposing ends of the portion, the two attachment portions extending normal to the portion; and a respective one of the two torsion springs is secured to a respective one of the two attachment portions.

4. The bracket assembly of Claim 1, wherein the portion of the bracket defines a bracket plane.

5. The bracket assembly of Claim 1, wherein (a) at least one of the engagement element and the retrofit housing comprises a pass through element and(b) the pass through portion is configured to be partially disposed within the opening.

6. The bracket assembly of Claim 1, wherein: the retrofit housing comprises at least one light engine; and the bracket assembly further comprises one or more optical elements configured to condition light emitted by the at least one light engine.

7. The bracket assembly of Claim 4, wherein: a rotation axis passes through the center of the opening and is normal to the bracket plane, and the retrofit housing is rotatable with respect to the bracket about the rotation axis.

8. The bracket assembly of Claim 1, wherein: a rotation axis passes through the center of the opening, and the retrofit housing is rotatable with respect to the bracket about the rotation axis.

9. The bracket assembly of Claim 5, wherein an outer surface of the pass-through element engages with a peripheral surface of the opening.

10. The bracket assembly of Claim 9, wherein the engagement of the peripheral surface by the outer surface allows the retrofit housing to be selectively rotated with respect to the housing.

11. The bracket assembly of Claim 1, further comprising a frame secured to the retrofit housing on an opposite side of the retrofit housing from the engagement element, the frame being configured to provide an aesthetic appearance.

12. The bracket of Claim 1, wherein the retrofit housing is affixed to the engagement element through the opening by one or more fasteners.

13. A bracket comprising: a portion lying in a first plane and having a circular segment and first and second linear segments, distal ends of the first and second linear segments defining opposing ends of the portion, the circular segment being centered on the circular segment and having an exterior perimeter and an interior perimeter, the interior perimeter being defined by an opening, the first and second linear segments each intersecting and extending outwardly from the exterior perimeter; and an engagement element secured to a retrofit housing through the opening such that the retrofit housing and the bracket are rotatable relative to one another.

14. The bracket of Claim 13, wherein: the bracket further comprises two attachment portions each positioned at respective ones of the opposing ends of the portion, the two attachment portions extending normal to the portion; and the bracket further comprises a pair of torsion springs secured adjacent respective ones of the two attachment portions.

15. The bracket of Claim 13, wherein the bracket further comprises a pair of torsion springs each secured adjacent respective ones of the opposing ends of the portion of the bracket.

16. The bracket of Claim 13, wherein the retrofit housing comprises at least one light engine having at least one LED package.

17. The bracket of Claim 13, further comprising a frame secured to the retrofit housing on an opposite side of the retrofit housing from the engagement element, the frame being configured to provide an aesthetic appearance.

18. The bracket of Claim 13, wherein: a rotation axis passes through the center of the opening, and the retrofit housing is rotatable with respect to the bracket about the rotation axis.
1. A bracket assembly comprising: 

a) an engagement element secured to a retrofit housing; and 

b) a bracket comprising: a planar portion lying in a first plane and having a circular segment and first and second linear segments, the first and second linear segments each being aligned along a singular bracket axis, distal ends of the first and second linear segments defining opposing ends of the planar portion, the circular segment being centered on the singular bracket axis and having an exterior perimeter and an interior perimeter, the interior perimeter being defined by an opening and 

c) at least one torsion spring secured adjacent at least one of the opposing ends of the planar portion of the bracket, wherein: 

d) the first and second linear segments each intersect and extend outwardly from the exterior perimeter of the circular segment, 

e) the engagement element is secured to the retrofit housing through the opening, and the retrofit housing and the bracket are rotatable relative to one another.

2. The bracket assembly of claim 1, 

f) wherein: the bracket assembly further comprises an attachment portion positioned at the one of the opposing ends of the planar portion, the attachment portion extending normal to the planar portion; and the torsion spring is secured to the attachment portion.

3. The bracket assembly of claim 1, 

g) wherein: the at least one torsion spring comprises two torsion springs; the bracket assembly further comprises two attachment portions each positioned at respective ones of the opposing ends of the planar portion, the two attachment portions extending normal to the planar portion; and a respective one of the two torsion springs is secured to a respective one of the two attachment portions.

4. The bracket assembly of claim 1, 

h) wherein the planar portion of the bracket defines a bracket plane.

5. The bracket of claim 4, 

i) wherein: a rotation axis passes through the center of the opening and is normal to the bracket plane, and the retrofit housing is rotatable with respect to the bracket about the rotation axis.

6. The bracket assembly of claim 1, 

j) wherein (a) at least one of the engagement element and the retrofit housing comprises a pass through element and(b) the pass through portion is configured to be partially disposed within the opening.

7. The bracket of claim 6, 

k) wherein an outer surface of the pass through element engages with a peripheral surface of the opening.

8. The bracket assembly of claim 7, 

l) wherein the engagement of the peripheral surface by the outer surface allows the retrofit housing to be selectively rotated with respect to the housing.

9. The bracket assembly of claim 1, 

m) wherein: the retrofit housing comprises at least one light engine; and the bracket assembly further comprises one or more optical elements configured to condition light emitted by the at least one light engine.

10. The bracket of claim 1, wherein: 

n) a rotation axis passes through the center of the opening, and the retrofit housing is rotatable with respect to the bracket about the rotation axis.

11. The bracket of claim 1, 

o) further comprising a frame secured to the retrofit housing on an opposite side of the retrofit housing from the engagement element, the frame being configured to provide an aesthetic appearance.

12. The bracket of claim 1, 

p) wherein the retrofit housing is affixed to the engagement element through the opening by one or more fasteners.
Regarding claims 1-18 of the instant Application (17/716,317), U.S. Patent No. 11,415,302 B2 claims:

1. A bracket assembly comprising: an engagement element secured to a retrofit housing (a); and a bracket comprising a portion having a circular segment and first and second linear segments (b and d), distal ends of the first and second linear segments defining opposing ends of the portion (b and d), the circular segment being centered on the circular segment and having an exterior perimeter and an interior perimeter (b and d), the interior perimeter being defined by an opening (b and d), wherein: the first and second linear segments each intersect and extend outwardly from the exterior perimeter of the circular segment (b and d), the engagement element is secured to the retrofit housing through the opening (e), and the retrofit housing and the bracket are rotatable relative to one another (e).

2. The bracket assembly of Claim 1, wherein the bracket assembly further comprises: an attachment portion positioned at the one of the opposing ends of the portion (f or g), the attachment portion extending normal to the portion; and at least one torsion spring secured to the attachment portion (f or g).

3. The bracket assembly of Claim 2, wherein: the at least one torsion spring comprises two torsion springs (g); the bracket assembly further comprises two attachment portions each positioned at respective ones of the opposing ends of the portion (g), the two attachment portions extending normal to the portion (g); and a respective one of the two torsion springs is secured to a respective one of the two attachment portions (g).

4. The bracket assembly of Claim 1, wherein the portion of the bracket defines a bracket plane (b and/or h).

5. The bracket assembly of Claim 1, wherein (a) at least one of the engagement element and the retrofit housing comprises a pass through element (j) and(b) the pass through portion is configured to be partially disposed within the opening (j).

6. The bracket assembly of Claim 1, wherein: the retrofit housing comprises at least one light engine (m); and the bracket assembly further comprises one or more optical elements configured to condition light emitted by the at least one light engine (m).

7. The bracket assembly of Claim 4, wherein: a rotation axis passes through the center of the opening and is normal to the bracket plane (i), and the retrofit housing is rotatable with respect to the bracket about the rotation axis (i).

8. The bracket assembly of Claim 1, wherein: a rotation axis passes through the center of the opening (n), and the retrofit housing is rotatable with respect to the bracket about the rotation axis (n).

9. The bracket assembly of Claim 5, wherein an outer surface of the pass-through element engages with a peripheral surface of the opening (k).

10. The bracket assembly of Claim 9, wherein the engagement of the peripheral surface by the outer surface allows the retrofit housing to be selectively rotated with respect to the housing (l).

11. The bracket assembly of Claim 1, further comprising a frame secured to the retrofit housing on an opposite side of the retrofit housing from the engagement element, the frame being configured to provide an aesthetic appearance (o).

12. The bracket of Claim 1, wherein the retrofit housing is affixed to the engagement element through the opening by one or more fasteners (p).

13. A bracket comprising: a portion lying in a first plane and having a circular segment and first and second linear segments (b and d), distal ends of the first and second linear segments defining opposing ends of the portion (b and d), the circular segment being centered on the circular segment and having an exterior perimeter and an interior perimeter (b and d), the interior perimeter being defined by an opening (b and d), the first and second linear segments each intersecting and extending outwardly from the exterior perimeter (b and d); and an engagement element secured to a retrofit housing through the opening such that the retrofit housing and the bracket are rotatable relative to one another (e).

14. The bracket of Claim 13, wherein: the bracket further comprises two attachment portions each positioned at respective ones of the opposing ends of the portion (g), the two attachment portions extending normal to the portion (g); and the bracket further comprises a pair of torsion springs secured adjacent respective ones of the two attachment portions (g).

15. The bracket of Claim 13, wherein the bracket further comprises a pair of torsion springs each secured adjacent respective ones of the opposing ends of the portion of the bracket (g).

16. The bracket of Claim 13, wherein the retrofit housing comprises at least one light engine having at least one LED package (m).

17. The bracket of Claim 13, further comprising a frame secured to the retrofit housing on an opposite side of the retrofit housing from the engagement element, the frame being configured to provide an aesthetic appearance (o).

18. The bracket of Claim 13, wherein: a rotation axis passes through the center of the opening, and the retrofit housing is rotatable with respect to the bracket about the rotation axis (n).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to use the teachings of claims 1-12 of U.S. Patent No. 11,415,302 B2 as a general teaching for the bracket assembly and bracket as claimed by claims 1-18 the present application. The instant claims obviously encompass the claimed invention of U.S. Patent No. 11,415,302 B2 and only differ in terminology. To the extent that the instant claims are broadened and therefore, generic to the claimed invention of U.S. Patent No. 11,415,302 B2, In re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has previously been claimed in a U.S. Patent No. 11,415,302 B2.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pi et al. (CN 104990008 A, herein referred to as: Pi. Please refer to the attached CN 104990008 A reference and machine translation, items N and U of attached form PTO-892).
Regarding claim 1, Pi discloses a bracket assembly (Figs. 1-9; and annotated Fig. 6 provided below for clarity of element to element claim mapping) comprising: an engagement element (6, as shown in Figs. 1 and 3) secured to a retrofit housing (1, via 3); and a bracket (2) comprising a portion having a circular segment (A, as shown in annotated Fig. 6 provided below) and first (B, as shown in annotated Fig. 6 provided below) and second (C, as shown in annotated Fig. 6 provided below) linear segments (as shown in Fig. 6, and annotated Fig. 6 provided below), distal ends of the first (B) and second (C) linear segments defining opposing ends of the portion (as shown in Fig. 6, and annotated Fig. 6 provided below), the circular segment (A) being centered on the circular segment (as shown in Fig. 6, and annotated Fig. 6 provided below) and having an exterior perimeter and an interior perimeter (as shown in Fig. 6, and annotated Fig. 6 provided below), the interior perimeter being defined by an opening (an opening through which 6 extends, as shown in Figs. 1, 3, and 8), wherein: the first (B) and second (C) linear segments each intersect and extend outwardly from the exterior perimeter of the circular segment (as shown in Fig. 6, and annotated Fig. 6 provided below), the engagement element (6) is secured to the retrofit housing (1) through the opening (said opening in 2, as shown in Fig. 3), and the retrofit housing (1) and the bracket (2) are rotatable relative to one another (abstract).  

Annotated Fig. 6: Fig. 6 of Pi, provided with annotations for clarity of element to element claim mapping:

    PNG
    media_image1.png
    770
    1097
    media_image1.png
    Greyscale


Regarding claim 2, Pi discloses (Figs. 1-9; and annotated Fig. 6 provided above) the bracket assembly further comprises: an attachment portion (22-24) positioned at the one of the opposing ends of the portion (as shown in Fig. 6, and annotated Fig. 6 provided below), the attachment portion extending normal to the portion (portion 22, 23 extends normal to said portion, as shown in Fig. 6, and annotated Fig. 6 provided below); and at least one torsion spring (6’) secured to the attachment portion (as shown in Fig. 8).  
Regarding claim 3, Pi discloses (Figs. 1-9; and annotated Fig. 6 provided above) the at least one torsion spring (6’) comprises two torsion springs (as shown in Fig. 8); the bracket assembly further comprises two attachment portions (22-24, on each side of said bracket 2) each positioned at respective ones of the opposing ends of the portion (as shown in Fig. 6 and in annotated Fig. 6 provided above), the two attachment portions extending normal to the portion (portions 22 and 23 extend normal to said portion, as shown in Fig. 6 and in annotated Fig. 6 provided above); and a respective one of the two torsion springs (6’) is secured to a respective one of the two attachment portions (as shown in Fig. 8).  
Regarding claim 4, Pi discloses (Figs. 1-9; and annotated Fig. 6 provided above) the portion of the bracket defines a bracket plane (as shown in Fig. 6 and in annotated Fig. 6 provided above).  
Regarding claim 5, Pi discloses (Figs. 1-9; and annotated Fig. 6 provided above) wherein (a) at least one of the engagement element (6) and the retrofit housing (1) comprises a pass through element (the shaft portion of 6 extending through the opening forms a pass through element, as shown in Fig. 3) and (b) the pass through element is configured to be partially disposed within the opening (as shown in Fig. 3).  
Regarding claim 6, Pi discloses (Figs. 1-9; and annotated Fig. 6 provided above) the retrofit housing (1) comprises at least one light engine (an LED light engine, as shown in Fig. 7); and the bracket assembly further comprises one or more optical elements (13) configured to condition light emitted by the at least one light engine (diffusing plate 13 conditions light emitted by said at least one light engine shown in Fig. 7).  
Regarding claim 7, Pi discloses (Figs. 1-9; and annotated Fig. 6 provided above) a rotation axis passes through the center of the opening (a rotation axis about which 2 and 3 rotate about 6 passes through the center of said opening in A) and is normal to the bracket plane (said axis is normal to said bracket plane formed by A, B, and C in annotated Fig. 9 provided above), and the retrofit housing (1) is rotatable with respect to the bracket about the rotation axis (as the retrofit housing 1 is coupled to 2 via 3 and 6, 1 is rotatable with respect to bracket 2 about said rotation axis).  
Regarding claim 8, Pi discloses (Figs. 1-9; and annotated Fig. 6 provided above) a rotation axis passes through the center of the opening (a rotation axis about which 2 and 3 rotate about 6 passes through the center of said opening in A), and the retrofit housing (1) is rotatable with respect to the bracket about the rotation axis (as the retrofit housing 1 is coupled to 2 via 3 and 6, 1 is rotatable with respect to bracket 2 about said rotation axis).  
Regarding claim 9, Pi discloses (Figs. 1-9; and annotated Fig. 6 provided above) an outer surface of the pass-through element engages with a peripheral surface of the opening (as shown in Fig. 3).  
Regarding claim 10, Pi discloses (Figs. 1-9; and annotated Fig. 6 provided above) the engagement of the peripheral surface by the outer surface allows the retrofit housing to be selectively rotated with respect to the housing (abstract).  
Regarding claim 11, Pi discloses (Figs. 1-9; and annotated Fig. 6 provided above) a frame (12) secured to the retrofit housing (1) on an opposite side of the retrofit housing from the engagement element (as shown in Figs. 1-9), the frame (12) being configured to provide an aesthetic appearance (as shown in Figs. 1-9).  
Regarding claim 12, Pi discloses (Figs. 1-9; and annotated Fig. 6 provided above) the retrofit housing (1) is affixed to the engagement element (6, via 3) through the opening (said opening in 2 through which 6 passes, as well as through the opening in 3, as shown in Fig. 3) by one or more fasteners (the fasteners in 3 coupled to 1 at each end of 3 allow 1 to be affixed to 6 through the opening in 2, via 3, as shown in Figs. 1-9).  
Regarding claim 13, Pi discloses (Figs. 1-9; and annotated Fig. 6 provided above) a bracket (2) comprising: a portion (A, B, C) lying in a first plane (as shown in annotated Fig. 6) and having a circular segment (A) and first (B) and second (C) linear segments (as shown in Fig. 6 and in annotated Fig. 6), distal ends of the first (B) and second (C) linear segments defining opposing ends of the portion (as shown in Fig. 6 and in annotated Fig. 6), the circular segment (A) being centered on the circular segment (as shown in Fig. 6 and in annotated Fig. 6) and having an exterior perimeter and an interior perimeter (as shown in Fig. 6 and in annotated Fig. 6), the interior perimeter being defined by an opening (in which 6 is disposed), the first (B) and second (C) linear segments each intersecting and extending outwardly from the exterior perimeter (as shown in Fig. 6 and in annotated Fig. 6); and an engagement element (3 and 6) secured to a retrofit housing (1) through the opening (as shown in Figs. 1-3) such that the retrofit housing (1) and the bracket (2) are rotatable relative to one another (abstract).  
Regarding claim 14, Pi discloses (Figs. 1-9; and annotated Fig. 6 provided above) the bracket (2) further comprises two attachment portions (22-24, at each end of 21 in Fig. 6, or at each end portion B and C, as shown in annotated Fig. 6 provided above) each positioned at respective ones of the opposing ends of the portion (as shown in Fig. 6 and in annotated Fig. 6 provided above), the two attachment portions (21-24) extending normal to the portion (portion 22 and 23 extend normal to said portion formed by A, B, and C, as shown in Fig. 6 and in annotated Fig. 6); and the bracket (2) further comprises a pair of torsion springs (6’,as shown in Fig. 8) secured adjacent respective ones of the two attachment portions (as shown in Fig. 8).  
Regarding claim 15, Pi discloses (Figs. 1-9; and annotated Fig. 6 provided above) the bracket (2) further comprises a pair of torsion springs (6’) each secured adjacent respective ones of the opposing ends of the portion of the bracket (as shown in Fig. 8).  
Regarding claim 16, Pi discloses (Figs. 1-9; and annotated Fig. 6 provided above) the retrofit housing (1) comprises at least one light engine having at least one LED package (as shown in Fig. 7).  
Regarding claim 17, Pi discloses (Figs. 1-9; and annotated Fig. 6 provided above) a frame (12) secured to the retrofit housing (1) on an opposite side of the retrofit housing from the engagement element (as shown in Figs. 1-9), the frame (12) being configured to provide an aesthetic appearance (as shown in Figs. 1-9).  
Regarding claim 18, Pi discloses (Figs. 1-9; and annotated Fig. 6 provided above) a rotation axis passes through the center of the opening (2 and 3 are rotatably connected via 6, thus a rotation axis passes through the center of said opening in 2 through which 6 passes), and the retrofit housing (1) is rotatable with respect to the bracket (2) about the rotation axis 2 and 3 are rotatably connected via 6, thus said retrofit housing 1 being connected to 2 via 3 also is rotatable with respect to said bracket 2 about said rotation axis).

Claims 1-8 and 11-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feit et al. (US 2015/0338071 A1, herein referred to as: Feit).
Regarding claim 1, Feit discloses a bracket assembly (Fig. 9, and annotated Fig. 9 provided below for clarity of element to element claim mapping) comprising: an engagement element (190) secured to a retrofit housing (via wiring 140); and a bracket (240) comprising a portion (A, B, C) having a circular segment (A) and first (B) and second (C) linear segments (as shown in Fig. 9 and in annotated Fig. 9 provided below), distal ends of the first (B) and second (C) linear segments defining opposing ends of the portion (as shown in Fig. 9 and in annotated Fig. 9 provided below), the circular segment (A) being centered on the circular segment (as shown in Fig. 9 and in annotated Fig. 9 provided below) and having an exterior perimeter and an interior perimeter (as shown in Fig. 9 and in annotated Fig. 9 provided below), the interior perimeter being defined by an opening (as shown in Fig. 9 and in annotated Fig. 9 provided below), wherein: the first (B) and second (C) linear segments each intersect and extend outwardly from the exterior perimeter of the circular segment (as shown in Fig. 9 and in annotated Fig. 9 provided below), the engagement element (190) is secured to the retrofit housing through the opening (via wiring 140, as shown in Fig. 9 and in annotated Fig. 9 provided below), and the retrofit housing and the bracket are rotatable relative to one another (so as to twist and lock the retrofit housing 100 to 200 via 135).

Annotated Fig. 9: Fig. 9 of Feit, provided with annotations for clarity in element to element claim mapping:

    PNG
    media_image2.png
    860
    1447
    media_image2.png
    Greyscale

Regarding claim 2, Feit discloses (Fig. 9, and annotated Fig. 9 provided above) the bracket assembly further comprises: an attachment portion (D and E) positioned at the one of the opposing ends of the portion (as shown in Fig. 9 and in annotated Fig. 9 provided above), the attachment portion extending normal to the portion (as shown in Fig. 9 and in annotated Fig. 9 provided above); and at least one torsion spring (245) secured to the attachment portion (as shown in Fig. 9 and in annotated Fig. 9 provided above).
Regarding claim 3, Feit discloses (Fig. 9, and annotated Fig. 9 provided above) the at least one torsion spring (245) comprises two torsion springs (as shown in Fig. 9 and in annotated Fig. 9 provided above); the bracket assembly further comprises two attachment portions (D and E) each positioned at respective ones of the opposing ends of the portion (as shown in Fig. 9 and in annotated Fig. 9 provided above), the two attachment portions extending normal to the portion (as shown in Fig. 9 and in annotated Fig. 9 provided above); and a respective one of the two torsion springs (245) is secured to a respective one of the two attachment portions (as shown in Fig. 9 and in annotated Fig. 9 provided above).
Regarding claim 4, Feit discloses (Fig. 9, and annotated Fig. 9 provided above) the portion of the bracket defines a bracket plane (as shown in Fig. 9 and in annotated Fig. 9 provided above).
Regarding claim 5, Feit discloses (Fig. 9, and annotated Fig. 9 provided above) at least one of the engagement element (190) and the retrofit housing (100) comprises a pass through element (e.g. 140) and the pass through element (140) is configured to be partially disposed within the opening (as shown in Fig. 9 and in annotated Fig. 9 provided above).
Regarding claim 6, Feit discloses (Fig. 9, and annotated Fig. 9 provided above) the retrofit housing (100) comprises at least one light engine (within 100); and the bracket assembly further comprises one or more optical elements (110, via 100) configured to condition light emitted by the at least one light engine (on the outer surface of 100, as shown in Fig. 2).
Regarding claim 7, Feit discloses (Fig. 9, and annotated Fig. 9 provided above) a rotation axis passes through the center of the opening and is normal to the bracket plane (the twist and lock motion of 100 to 200 is in a plane parallel to said opening, thus the rotation axis is perpendicular or normal to said bracket plane), and the retrofit housing (100) is rotatable with respect to the bracket about the rotation axis (as described in paragraph [0030]).
Regarding claim 8, Feit discloses (Fig. 9, and annotated Fig. 9 provided above) a rotation axis passes through the center of the opening (the twist and lock motion of 100 to 200 is in a plane parallel to said opening, thus the rotation axis is perpendicular or normal to said bracket plane and the opening therein), and the retrofit housing is rotatable with respect to the bracket about the rotation axis (as described in paragraph [0030]).
Regarding claim 11, Feit discloses (Fig. 9, and annotated Fig. 9 provided above) a frame (120) secured to the retrofit housing (100) on an opposite side of the retrofit housing from the engagement element (as shown in Fig. 2), the frame being configured to provide an aesthetic appearance (as shown in Fig. 2).
Regarding claim 12, Feit discloses (Fig. 9, and annotated Fig. 9 provided above) the retrofit housing (100) is affixed to the engagement element (190) through the opening (through the opening in A) by one or more fasteners (145).
Regarding claim 13, Feit discloses a bracket (Fig. 9, and annotated Fig. 9 provided above) comprising: a portion (A, B, C) lying in a first plane (as shown in Fig. 9 and in annotated Fig. 9 provided above) and having a circular segment (A) and first (B) and second (C) linear segments (as shown in Fig. 9 and in annotated Fig. 9 provided above), distal ends of the first and second linear segments defining opposing ends of the portion (as shown in Fig. 9 and in annotated Fig. 9 provided above), the circular segment (A) being centered on the circular segment (as shown in Fig. 9 and in annotated Fig. 9 provided above ) and having an exterior perimeter and an interior perimeter (as shown in Fig. 9 and in annotated Fig. 9 provided above), the interior perimeter being defined by an opening (as shown in Fig. 9 and in annotated Fig. 9 provided above), the first (B) and second (C) linear segments each intersecting and extending outwardly from the exterior perimeter (as shown in Fig. 9 and in annotated Fig. 9 provided above); and an engagement element (190) secured to a retrofit housing (100) through the opening (via 140, as shown in Fig. 9 and in annotated Fig. 9 provided above) such that the retrofit housing (100) and the bracket (240) are rotatable relative to one another (so as to twist and lock the retrofit housing 100 to 200 via 135).
Regarding claim 14, Feit discloses (Fig. 9, and annotated Fig. 9 provided above) the bracket further comprises two attachment portions (D and E) each positioned at respective ones of the opposing ends of the portion (as shown in Fig. 9 and in annotated Fig. 9 provided above), the two attachment portions (D and E) extending normal to the portion (as shown in Fig. 9 and in annotated Fig. 9 provided above); and the bracket further comprises a pair of torsion springs (245) secured adjacent respective ones of the two attachment portions (as shown in Fig. 9 and in annotated Fig. 9 provided above).
Regarding claim 15, Feit discloses (Fig. 9, and annotated Fig. 9 provided above) the bracket further comprises a pair of torsion springs (245) each secured adjacent respective ones of the opposing ends of the portion of the bracket (as shown in Fig. 9 and in annotated Fig. 9 provided above).
Regarding claim 16, Feit discloses (Fig. 9, and annotated Fig. 9 provided above) the retrofit housing (100) comprises at least one light engine having at least one LED package (paragraph [0020]).
Regarding claim 17, Feit discloses (Fig. 9, and annotated Fig. 9 provided above) a frame (120) secured to the retrofit housing on an opposite side of the retrofit housing from the engagement element (as shown in Fig. 2), the frame (120) being configured to provide an aesthetic appearance (as shown in Fig. 2).
Regarding claim 18, Feit discloses (Fig. 9, and annotated Fig. 9 provided above) a rotation axis passes through the center of the opening (the twist and lock motion of 100 to 200 is in a plane parallel to said opening, thus the rotation axis is perpendicular or normal to said bracket plane and the opening therein), and the retrofit housing is rotatable with respect to the bracket about the rotation axis (as described in paragraph [0030]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203. The examiner can normally be reached Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/COLIN J CATTANACH/Primary Examiner, Art Unit 2875